Citation Nr: 1542755	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  09-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as schizoaffective disorder, bipolar type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. T. B.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to May 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Petersburg, Florida, Regional Office of the Department of Veterans Affairs (VA), which determined that new and material evidence had not been submitted to reopen, for a de novo adjudication on the merits, the Veteran's previously denied claim of entitlement to service connection for a chronic acquired psychiatric disorder.   

In October 2010, the Veteran, accompanied by his witness, Ms. T. B., and his representative, appeared at the RO to present oral testimony in support of his appeal at a hearing before the undersigned traveling Veterans Law Judge sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration. 

The Board subsequently issued a decision in March 2011, in which it reopened the previously denied claim for VA compensation for a chronic acquired psychiatric disorder and remanded it to the agency of original jurisdiction (AOJ) for additional evidentiary and procedural development.  This included obtaining copies of the Veteran's medical records relating to a claim for Social Security Administration (SSA) benefits and scheduling him for a psychiatric examination for purposes of clarifying his psychiatric diagnoses and obtaining a nexus opinion.  Following this development, which included conducting the requested psychiatric examination in April 2011, the reopened claim for VA compensation for a chronic psychiatric disorder was denied on the merits in a September 2011 supplemental statement of the case.  The case was then returned to the Board in October 2011.

In a January 2013 appellate action, the Board determined that the negative nexus opinion presented in the report of an April 2011 VA psychiatric examination was flawed and unusable for VA adjudication purposes because the opining clinician presented factual conclusions that she failed to support with an adequate discussion and rationale and also failed to adequately consider and discuss additional theories of service connection based on the factual conclusions advanced in her opinion.  Accordingly, the Board remanded the case once more to the RO/AOJ for additional evidentiary development, including to obtain a medical nexus opinion that fully addressed and rectified the deficits of the April 2011 VA nexus opinion.  After obtaining the requested opinion in March 2013, the claim of entitlement to service connection for a chronic psychiatric disorder was denied on the merits in a May 2013 supplemental statement of the case.  The case was then returned to the Board in May 2013 and the Veteran now continues his appeal.
 
 
FINDINGS OF FACT

A chronic acquired psychiatric disorder, to include schizoaffective disorder, bipolar type, did not have its onset during active military service.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, to include schizoaffective disorder, bipolar type, was not incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his/her possession that pertains to the claim was removed from the regulation.

The Veteran's present claim for service connection for an acquired psychiatric disorder (to include schizoaffective disorder, bipolar type) stems from an application to reopen his claim for VA compensation that was received by VA in May 2008.  A VCAA notice letter addressing the issue was dispatched to him in May 2008, prior to the initial adjudication of this claim in the September 2008 rating decision now on appeal.  The May 2008 letter satisfied all of the above-described mandates, and there is no timing defect with regard to this notice.    

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claim adjudicated herein.  

As pertinent to the claim for service connection for an acquired psychiatric disorder, the Board finds that the Veteran's relevant service treatment records and post-service medical records from VA and the Social Security Administration (SSA) for the period from December 1991 - April 2013 have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

The Veteran was provided with VA medical examinations for a nexus opinion addressing the issue on appeal.  As previously discussed, a VA psychiatric examination conducted in April 2011 was inadequate for adjudication purposes.  Accordingly, pursuant to the Board's instructions in a January 2013 remand, the Veteran was provided with a new VA psychiatric examination in March 2013.  

The Board has reviewed the March 2013 examination report and nexus opinion contained therein and finds that it sufficiently rectifies the deficits of the prior flawed examination of April 2011.  The March 2013 examination provided valid clinical findings for the opining clinician to provide his nexus opinion, based on a psychiatric interview of the Veteran, the Veteran's lay history, a review of psychological testing results, and a review of his pertinent clinical history.  The March 2013 examiner has sufficiently discussed the pertinent facts of the case and the rationales presented in support of his opinion are adequate.  There are no deficits present which, on their face, render the March 2013 nexus opinion unusable for purposes of adjudicating the claim at issue.  The aforementioned VA nexus opinion is thusly deemed to be adequate for adjudication purposes with respect to the claim adjudicated on the merits herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board furthermore finds that the evidentiary development undertaken by VA is in substantial compliance with its most recent remand of January 2013; thusly, another remand for corrective development is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In October 2010, the Veteran, accompanied by his representative and witness, appeared at the RO to present oral testimony at a hearing before the undersigned traveling Veterans Law Judge sitting at the RO.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the October 2010 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  See transcript of October 29, 2010 Board hearing.  Thus, the Veterans Law Judge presiding over the October 2010 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his reopened psychiatric claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as psychoses, which include schizoaffective disorder, bipolar type, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b) (2014), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2015); a psychosis is a qualifying chronic disease within the meaning of this regulation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of psychotic symptomatology is applicable in the present case with regard to the aforementioned issue.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

The Veteran's service treatment records show that he served in the United States Army during peacetime from July 1979 to May 1982 and had no history of combat service.  He was psychiatrically normal on enlistment examination in September 1978 and he denied having any history of psychiatric problems (including depression or excessive worry) in an accompanying medical history questionnaire.  Treatment records during service reflect that the Veteran was regarded as a malingerer.  

Service personnel records reflect that the Veteran served as a supply and material inventory specialist and that he was a problematic serviceman who was subjected to frequent disciplinary actions including military incarceration for disruptive behavior, excessive alcohol use, willful damage of government property, fighting with his peers, having a poor attitude towards authority, insubordination, and failing to obey lawful orders.  He was recommended for early separation from active duty before the end of his contractually obligated enlistment term under the Expeditious Discharge Program because of a "lack of motivation and self-discipline. . . , a poor attitude, and no demonstrated promotion potential."  

A May 1982 mental status examination determined that he was competent, lucid, and psychiatrically within normal limits with no Axis I psychiatric diagnosis.  He was thereafter discharged from Army service in May 1982, his character of service regarded as honorable notwithstanding his disciplinary issues.  His DD-214 listed the reason for his separation as being "Failure to maintain acceptable standards for retention."

The Veteran's post-service clinical records show that in December 1991, almost a full decade after his separation from active duty, he was admitted for psychiatric hospitalization after slashing his wrists while in a grossly intoxicated state.  During treatment, he reported a personal history of being the child of an abusive alcoholic mother and of his own excessive alcohol use since the age of 10.  He related a post-service history of alcohol and cocaine abuse and problems with the law, including incarceration for assault.  He was diagnosed on Axis I with alcohol dependence and adjustment disorder with impairment of behavioral control.

VA and SSA medical records, dated 1991 - 2013, show that the Veteran continued to experience frequent problems with substance abuse and legal problems due to repeated episodes of lawbreaking with periods of punitive incarceration.  His highest education level attained was a high school equivalency diploma and that his post-service vocational history was in security work, labor, and construction.  These record demonstrate that the Veteran's primary Axis I psychiatric diagnosis is schizoaffective disorder, bipolar type.  The records reflect that the Veteran reported that he was able to see visions of spirits, which he claimed was a "gift."  A March 2008 VA psychiatric treatment note reflects that the Veteran reported that "an Army psychiatrist diagnosed him with bipolar [disorder] during his [period of active] service."  The Board notes at this juncture that this factual assertion is contradicted by the objective clinical documentation associated with the claims file, including the Veteran's service medical records, which demonstrate no Axis I diagnosis of any sort during his period of active duty.  

Included in the evidence is the following written statement from a VA staff psychiatrist, dated November 2010, which, in pertinent part, is as follows:   

I treat [the Veteran for] Schizoaffective Disorder, Bipolar Type.

[The Veteran] has a chronic history of mood disturbance along with hallucinations.  It is documented that he did see a military psychiatrist for psychiatric disturbance during active duty in 1991.  [The Veteran's] current condition can be worsened by the stress of military service.

The Board has considered the clinician's statement presented above, but finds that it has no probative value in linking the Veteran's current psychiatric disability to service as the opinion makes reference to non-existent facts.  Specifically, the positive opinion was based on the finding that the Veteran was seen by a military psychiatrist for psychiatric disturbance during active duty in 1991.  However, as previously reported, the Veteran did not serve on active duty in 1991  His service discharge occurred a decade earlier, and no treatment for any psychiatric disturbance is demonstrated in the claimant's service treatment records.  

At his October 2010 hearing before the Board, the Veteran testified that he had no history of a diagnosed psychiatric disorder prior to his entry into military service, but that during Army service he began "self-medicating" by excessive alcohol drinking.  He testified at this hearing that he did not drink or use alcohol prior to entering active duty.  During overseas deployment to South Korea, he was subjected to formal military disciplinary action for fighting with his peers, which ultimately led to his discharge from active duty.  He testified that he continued to experience problems after leaving service with alcohol abuse and fighting with others, which led to arrests and serving time in prison.  The Veteran contends that his documented disciplinary problems during military service are evidence of the onset of his currently diagnosed psychiatric disorder.

The April 2011 VA psychiatric examination shows that the Veteran was diagnosed with schizoaffective disorder.  As stated previously, the Board has determined that the negative nexus opinion presented in the April 2011 examination report was flawed and unusable due to an inadequate discussion and rationale to support the clinician's conclusions.  The substance of the opinion will not be discussed.  

However, the examination report is useful for showing that the Veteran was a poor personal historian, as he claimed that he obtained a general education diploma during active service but that there was "no record of this due to the St. Louis fire," evidently referencing the 1973 records storage facility fire at the National Personnel Records Center in St. Louis, Missouri, which predated the Veteran's entry into active duty by approximately six years.  The April 2011 VA psychiatric report also notes that the Veteran denied having any problems with alcohol abuse prior to his military service, which is also a factual assertion contained in his oral testimony before the Board at the October 2010 hearing.  This factual assertion contradicts his prior account of a history of alcohol use since age 10, as presented during his VA psychiatric hospitalization in December 1991.  The December 1991 account is deemed by the Board to be credible because the Veteran's motivation at the time was seeking psychiatric treatment as opposed to his current motivation to seek monetary compensation.  Thusly, the Board finds the Veteran's current factual assertion that he did not drink alcohol until after entering service to be evidence of his lack of credibility as a personal historian of his post-service psychiatric symptoms, to the extent that he seeks to use such testimony for purposes of demonstrating onset and continuity of psychiatric symptoms to establish a nexus with service and chronicity thereafter.  

The report of a March 2013 VA psychiatric examination shows that the Veteran underwent an interview with the examining clinician, who reviewed the Veteran's claims file and pertinent clinical history in conjunction with the examination.  During the examination, the Veteran reported that at age three, he would drink alcohol with a drinking partner of his mother's.  His mother was an alcoholic who physically abused the Veteran.  At age ten, the Veteran was caught by his mother drinking her personal reserve of alcoholic beverages, but her husband prevented her from physically disciplining the Veteran, who was suffering the effects of alcohol intoxication at the time.  This account contradicts the Veteran's previous assertion that he did not drink alcohol until after entering military service and weighs against his credibility as a historian.  


	(CONTINUED ON NEXT PAGE)




As relevant, the March 2013 VA examination report shows that the Veteran was diagnosed on Axis I with schizoaffective disorder, bipolar type, with cocaine and alcohol abuse.  In his discussion, the examining clinician presented the following nexus opinions and supportive rationale:

OPINION: The veteran has an acquired psychiatric disorder, Schizoaffective Disorder, Bipolar Type, which is less likely as not (less than 50/50 probability) caused by or a result of his military service.

RATIONALE:  The opinion stated above is based on the veteran's military records, review of C-file, treatment records, clinical evaluation, review of recent research, and DSM-IV diagnostic criteria.  There is no documented evidence of mental health symptoms prior to or during the veteran's military service.  The veteran reports onset of symptoms during childhood, but there is no corroborating evidence.  A year into the veteran's military service, a series of disciplinary actions begins to appear in his military records, describing behavioral problems (e.g., failure to report, moving room items to another room, late to work, damaging government property, not being able to do work correctly), involving behaviors that are unrelated to the symptoms of Schizoaffective Disorder.  The veteran's behavior pattern, described in his military records, is reflective of the abuse and neglect he experienced when growing up in his dysfunctional family, and impaired his ability to adapt and get along with others.  As such, his history of disciplinary actions and behavioral problems are unrelated to Schizoaffective Disorder.

OPINION:  There is no clear and unmistakable medical evidence to demonstrate that the veteran's current psychiatric disorder existed prior to the veteran's entrance into service.

RATIONALE:  Upon review of the C-file, including the veteran's service medical and personnel records, there is no documentation that a mental health condition was diagnosed or treated prior to the veteran entrance into service.  The veteran's service medical records are silent for diagnosis or treatment of a psychiatric condition.

OPINION:  The veteran's current psychiatric disorder, Schizoaffective Disorder, did not exist prior to the veteran's entrance into service.  It was not aggravated by his military service, and it is unrelated to disciplinary actions or behavioral problems of the veteran while in the service.

RATIONALE:  There is no documented evidence that the veteran's current psychiatric disorder, Schizoaffective Disorder, existed prior to the veteran's entrance into service.  The veteran's current psychiatric disorder was not aggravated by his military service based on the absence of any psychiatric history before, during, or shortly following the veteran's military service.  The veteran's current psychiatric disorder is unrelated to disciplinary actions or behavioral problems of the veteran while in the service.  The disciplinary actions beginning in August 1980, describe behavioral problems that are unrelated to the symptoms of Schizoaffective Disorder.
           
The Board has considered the foregoing evidence discussed above and finds that the weight of the objective clinical evidence is against the Veteran's claim for VA compensation for a chronic acquired psychiatric disorder, to include bipolar type schizoaffective disorder.  The Veteran's was shown to be psychiatrically normal on service enlistment examination, throughout active duty, and on a mental status examination conducted in May 1982, during separation from military service.  While noting that there is a psychotic component to his present diagnosis of bipolar type schizoaffective disorder, a psychosis is not objectively demonstrated by the clinical evidence to have been manifest to a compensable degree with the one-year presumptive period following his separation from active duty in May 1982.  See 38 C.F.R. § 3.307, 3.309.  The earliest objective clinical notation of a chronic psychiatric disorder is not dated any earlier than December 1991, nearly ten years after the Veteran's discharge from Army service.  

The Board places great probative value on the March 2013 opinions of the VA clinical psychologist as they are predicated on an overview of the Veteran's entire medical history and incorporate all of the pertinent evidence addressing the claim at issue.  Furthermore, in the March 2013 clinician's elevated vantage point, with full access to the Veteran's claims file, he is in a position best able to reconcile any conflicting evidence and his opinion thusly rectifies and rehabilitates any deficiencies in the record by incorporating them in his final clinical analysis.   Thusly, as the March 2013 psychologist's opinion is against finding that the Veteran's current Axis I diagnosis is linked to his military service, the Board finds that this opinion is determinative of the outcome of the appeal.  

The VA clinician who authored the March 2013 nexus opinions has objectively concluded that there is no objective nexus between the Veteran's current Axis I diagnoses and his period of military service.  These opinions, as presented above, have conclusively determined that the Veteran was psychiatrically normal on Axis I prior to and throughout his period of active duty and that his psychiatric diagnoses noted after service, including schizoaffective disorder, did not have their onset during military service, or for many years thereafter, and were otherwise not linked to his period of military service.  The VA psychologist further determined that the Veteran's misconduct, poor behavior, and disciplinary problems documented during service were not manifestations of a chronic psychiatric disorder but were rather the results of his poor socialization and adaptive skills, which were reflective of the abuse and neglect he experienced prior to service when growing up in his dysfunctional family.  The examiner thereby concluded that these behaviors were unrelated to his current Axis I diagnosis of schizoaffective disorder

The Board notes that the earlier 2011 VA opinion raised the question of whether the Veteran's schizophrenia pre-existed his active service.  No rationale was provided for this opinion, which would surely fall short of the evidentiary requirements of rebutting the presumption of soundness that attached from his normal entrance examination.  In any event, the 2013 VA examiner determined that there was no clear and unmistakable evidence of a chronic psychiatric disability that existed prior to the Veteran's service.  A further determination was made that there was no relationship between his behavior problems and his schizophrenia, which was diagnosed over a decade later.  There is no basis for considering  aggravation of a pre-existing disability.  38 C.F.R. §§ 3.304, 3.306 (2015).

As a link between the Veteran's military service and his Axis I diagnosis of schizoaffective disorder, bipolar type, has not been established through a demonstration of onset in service of a chronic psychiatric disorder or through a conclusive medical nexus opinion, an award of service connection on a direct or presumptive basis for a chronic psychiatric disorder is not warranted.

Inasmuch as the Veteran states that he experienced onset of psychiatric symptoms during his period of active service and continuity of pertinent symptoms thereafter to the present time, his statements are not deemed to be credible for purposes of establishing chronicity with active duty as they are contradicted by the contemporaneous medical evidence, which indicates no objective diagnosis of a chronic Axis I psychiatric disorder manifest during his period of active service or for nearly a decade thereafter.  His credibility as a historian in this regard is further impeached by the documented inconsistencies in his narratives, including his history of alcohol use, as presented in his medical treatment reports and oral testimony before the Board throughout the period from 1991 to 2013.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).    

There is no probative objective medical evidence linking the Veteran's post-service Axis I psychiatric diagnoses to his period of active duty.  Service connection for a chronic acquired psychiatric disorder, to include schizoaffective disorder, bipolar type, is thereby not established.  The Board finds that the preponderance of the evidence is against the Veteran's claim and, therefore, the provisions of 38 U.S.C.A. § 5107(b) (West 2014) and 38 C.F.R. § 3.102 (2015) regarding conferral of the benefit of the doubt are not applicable.  The claim for service connection for a chronic acquired psychiatric disorder is therefore denied.

To the extent that the Veteran attempts to relate his current psychiatric diagnoses to his period of active service based on his own personal knowledge of psychiatry and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records show that his in-service and post-service occupations were not in the practice of psychiatry, clinical counseling, or medicine and do not reflect that he has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the etiology of the Veteran's chronic psychiatric disability falls outside the realm of common knowledge of a lay person, he thusly lacks the competence to provide a probative medical opinion linking this Axis I psychiatric disabilities to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose psychiatric disorders).


ORDER

Service connection for a chronic acquired psychiatric disorder, to include schizoaffective disorder, bipolar type, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


